Exhibit 99.2 ESCO Technologies Inc. Transcript of Q4 2012 Earnings Call 12-Nov-2012 PARTICIPANTS Corporate Participants Kate Lowrey Director-Investor Relations, ESCO Technologies, Inc. Victor L. Richey Chairman, President & Chief Executive Officer, ESCO Technologies, Inc. Gary E. Muenster Chief Financial Officer, Director, CAO & EVP, ESCO Technologies, Inc. Other Participants Zach Larkin Analyst, Stephens, Inc. Ben Schuman Analyst, Pacific Crest Securities LLC John S. Quealy Analyst, Canaccord Genuity, Inc. Sean K. Hannan Analyst, Needham & Co. LLC Rick C. Eastman Analyst, Robert W. Baird & Co. Equity Capital Markets Nicholas V. Prendergast Analyst, BB&T Capital Markets Craig E. Irwin Analyst, Wedbush Securities, Inc. MANAGEMENT DISCUSSION SECTION Operator Welcome to the Q4 2echnologies Earnings Conference Call. My name is Trish and I will be your operator for today's call. [Operator Instructions] Later, we will conduct a question-and-answer session. Please note that this conference is being recorded. I would now like to turn the call over to Kate Lowrey. You may begin. Kate Lowrey Thank you. Statements made during this call regarding the timing, amount and sources of fiscal 2013 and beyond, expected results, including sales orders, EBIT margin, EBIT, EPS, future growth, the cost savings and margin improvement resulting from restructuring efforts and other statements which are not strictly historical are forward-looking statements within the meaning of the Safe Harbor provisions of the Federal securities laws. These statements are based on current expectations and assumptions and actual results may differ materially from those projected in the forward-looking statements due to risks and uncertainties that exist in the company's operations and business environment, including but not limited to the risk factors referenced in the company's press release issued today, which will be included as an exhibit to the company's Form 8-K to be filed following this call. We undertake no duty to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. In addition, during this call, the company may discuss some non-GAAP financial measures in describing the company's operating results. A reconciliation of these measures to their most-comparable GAAP measures can be found in the press release issued today and found on the company's website at www.escotechnologies.com under the link Investor Relations. Now, I'd like to turn the call over to Vic. Victor L. Richey Thanks, Kate. Our prepared remarks will be a bit shorter today than normal since we just spoke 30 days ago. But before I give my perspective on 2013, I'll turn it over to Gary for a few financial highlights to wrap up 2012. Gary E. Muenster Thanks, Vic. The clear highlight of fiscal 2012, as well as the few weeks subsequent to fiscal year-end, is the strength of our orders and the growth of our backlog. During 2012, we entered $752 million of new business across the company resulting in a book-to-bill ratio of 109%. Our USG segment led the way with $380 million in orders and $62 million of backlog growth as of September 30. Our largest customer, SoCalGas, awarded Aclara $75 million in orders during fiscal 2012 in preparation of their AMI rollout, which began on a small scale in October. Subsequent to fiscal year-end, SoCal awarded an additional $41 million in orders, bringing the contract-to-date values to $135 million and over $1.5 million AMI devices and its related software and services. We reported GAAP EPS of $0.65 in the quarter compared to $0.57 in Q4 the prior year. While Q4 did not come in where we had originally expected, we are still pleased to see a 14% increase in EPS over prior year. To wrap up the year, I'll provide a few brief overview comments on the segments. Filtration significantly outperformed expectations on both sales and EBIT throughout the year and we expect this exceptional performance to continue in 2013. EBIT increased 100 basis points to nearly 20% while sales increased 16%, or $27 million, with all four operating units showing meaningful growth. Test sales were generally consistent with prior year, and EBIT was significantly lower for the reasons we've discussed previously. 2011 also included the most profitable chamber product in Test history, which furthered the difficult comparisons with 2012. Test performance in 2012 resulting from cost overruns has been addressed through improved processes which will enhance project execution going forward, in addition to several significant cost initiatives being implemented to enhance its operating margin in fiscal 2013 and beyond. Our restructuring is moving forward as planned and we expect to have it wrapped up in the second quarter. Doble continues to perform exceptionally well, as evidenced by their EBIT margin of nearly 23% on increased sales. We continue to invest in the business, and in 2013, we are increasing our sales and marketing efforts to accelerate the sales of our recently-introduced new products, software and services. 2012 was a transition year for Aclara as we came off the large – the two large contracts at PG&E and New York City, which had combined revenues of $42 million in 2011. This compares to $9 million in 2012 for a net decrease of $33 million, which is consistent with the net decrease at Aclara in 2012. The COOP significantly outperformed expectations in fiscal 2012, resulting in the best sales year in their history, delivering over $112 million in revenue. The RF Water business was softer than expected, consistent with our earlier communications. On the cash flow and balance sheet front, during 2012, we generated over $53 million in cash from operations and ended the year with a net debt balance of approximately $85 million and leverage of 1.3 times at very favorable pricing. On the buyback front, we repurchased 150,000 shares through September 30 and an additional 270,000 shares in October, bringing the totals to 420,000 shares and $15 million spent. Considering the strength of our current backlog, coupled with the robust pipeline of identified new business opportunities within our AMI product lines, along with SoCal's deployment ramp over the next 12 months, 2013 sales and EPS growth is expected to be significant when compared to 2012. I'll be happy to address any specific financial questions during the Q&A. And now, I'll turn it back over to Vic. Victor L. Richey Okay. Since Gary covered 2012 operating highlights, my commentary will focus on the outlook for 2013 and beyond. Yeah, I see a lot of positive things happening across the company as we point purchases. But again, you've got to understand they will want to make sure that we understand exactly when they need what because we have to get it through a very complex logistical cycle, not only to build it, but then to get it to their warehouse – to get it to their distributors, to get it to their warehouses so they can be staged. So we're happy that they're doing a little bit more upfront because it gives us a lot more time to plan and ensure that we're able to make deliveries that we do. Rick C. Eastman I see. That makes sense. Great. Thank you again. Operator We have no further questions in queue at this time. Victor L. Richey Okay. Well, thanks – thank everybody for their attention. We'll talk to you next quarter. Operator Thank you, ladies and gentlemen. This concludes today's conference. Thank you for participating. You may now disconnect.
